Exhibit 10.3

 

Second Amendment to Licensing Agreement

 

This Second Amendment to the Licensing Agreement (“Second Amendment”) is
effective on the date the parties have fully signed the Second Amendment
(“Effective Date of the Second Amendment”) and memorializes an agreement reached
between PharmaCyte Biotech, Inc., formerly Nuvilex, Inc. (“Licensee”), and
Austrianova Singapore Pte. Ltd. (“Licensor”) on 30 August 2017 relating to the
Licensing Agreement between the Parties dated as of June 25, 2013, as amended by
the First Amendment to the Licensing Agreement dated as of 24 June 2016
(collectively, “Licensing Agreement”). Licensee and Licensor are referred to in
this Second Amendment individually as a “Party” and collectively as the
“Parties.” Defined terms in the Licensing Agreements have the same meaning in
this Second Amendment as they do in the Licensing Agreement.

 

Recitals

 

A.The Parties entered into the Licensing Agreement to, among other things,
provide Licensee with an exclusive worldwide license to use the Cell-in-a-Box®
Trademark and its Associated Technology with genetically modified non-stem cell
lines and IPS stem cells specifically designed to produce insulin or other
critical components for the treatment of diabetes, to conduct research, to use
in clinical trials, to obtain market approval and to market and sell products
and treatments utilizing the Cell-in-a-Box® Trademark and its Associated
Technology world-wide;

 

B.Section 1.11 of the Licensing Agreement defines “Scope of the Agreement” to
mean the use of cells encapsulated using the Cell-in-a-Box® Trademark and its
Associated Technology that are genetically modified or non-modified non-stem
cell lines and IPS stem cells specifically designed to produce insulin for the
treatment of diabetes. Further, it shall mean the use of cells encapsulated
using the Cell-in-a-Box® Trademark and its Associated Technology that are other
defined adult stem cell phenotypes designed to produce insulin for the treatment
of diabetes that are mutually agreed to in writing by, and are mutually
acceptable to, the Parties. The Parties desire to change the definition of
“Scope of the Agreement” in accordance with the amended Section 1.11 below;

 

C.Section 3.1.1 of the Licensing Agreement provides that Licensee shall pay to
Licensor royalties equal to ten percent (10%) of Gross Sales Value of all
Products sold by Licensee. The Parties desire to change the amount of royalties
Licensee shall pay to Licensor in accordance with the amended Section 3.1.1
below;

 

D.Section 3.1.2 of the Licensing Agreement provides that Licensee shall pay to
Licensor royalties equal to twenty percent (20%) of the amount received by
Licensee from Sub-Licensees on Sub-Licensees’ Gross Sales Value. The Parties
desire to change the amount of royalties Licensee shall pay to Licensor pursuant
to Section 3.1.2 in accordance with the amended Section 3.1.2 below;

 

E.Section 3.2 of the Licensing Agreement provides Licensee shall pay Licensor
certain milestone payments upon the occurrence of certain events (“Milestone
Payments”). The Parties desire to delete Section 3.2 in its entirety from the
Licensing Agreement;

 

F.The Parties desire to add a new Section 3.2 to the Licensing Agreement in
accordance with the new Section 3.2 below;

 

G.The Parties desire to add a new Section 10.6 to the Licensing Agreement in
accordance with the new Section 10.6 below; and

 

H.The Parties desire to update the address of their registered office and
principal place of business and modify certain references to them in the
Licensing Agreement.

 

 

 



 1 

 

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, the Licensing Agreement is hereby amended as
follows:

 

1.In the preamble to the Licensing Agreement, the address of the registered
office and principal place of business of Licensee shall be amended to read:
“Austrianova Singapore Pte. Ltd., a Singapore corporation having its registered
office and principal place of business at 3 Biopolis Drive, #05-19 Synapse,
Singapore 138623, Reg. No. 200705334K and its Affiliates (“Licensor”), and”

 

2.In the preamble to the Licensing Agreement, the name of Licensee shall be
amended to its new name and address to read: “PharmaCyte Biotech, Inc., a Nevada
corporation having its principal place of business at 23046 Avenida de la
Carlota, Suite 600, Laguna Hills, California 92653 USA and its Affiliates
(“Licensee”).”

 

3.In the preamble to the Licensing Agreement, Section C shall be deleted and the
following inserted in its place: ““Licensee and Licensor now desire to enter
into this Agreement whereby Licensee is granted an exclusive worldwide license
to use the Cell-in-a-Box® Trademark and its Associated Technology with all cells
and cell lines of any kind or description now or hereafter identified,
including, but not limited to, primary cells, mortal cells, immortal cells and
stem cells at all stages of differentiation and from any source specifically
designed to produce insulin for the treatment of diabetes, to research, have
made by Licensor, use in clinical trials, obtain market approval, market and
sell products and treatments utilizing the Cell-in-a-Box® Trademark and its
Associated Technology world-wide.”

 

4.Section 1.11 of the Licensing Agreement shall be deleted and the following
inserted in its place: “Scope of the Agreement:” shall mean the use of cells
encapsulated using the Cell-in-a-Box® Trademark and its Associated Technology
that are cells and cell lines of any kind or description now or hereinafter
identified, including, but not limited to, primary cells, mortal cells, immortal
cells and stem cells at all stages of differentiation and from any source
specifically designed to produce insulin for the treatment of diabetes.”

 

5.Section 3 of the Licensing Agreement shall be deleted and the following
inserted in its place: “Royalties and Other Consideration.”

 

6.Section 3.1.1 of the Licensing Agreement shall be deleted and the following
inserted in its place: “Four percent (4%) of Gross Sales Value of all Products
sold by Licensee; and”

 

7.Section 3.1.2 of the Licensing Agreement shall be deleted and the following
inserted in its place: “Twenty percent (20%) of the amount received by Licensee
from Sub-Licensees on Sub-Licensees Gross Sales Value, provided, however, that
in the event the sublicensing royalty rate received by Licensee is four percent
(4%) or less, Licensor shall receive fifty percent (50%) of the amount of money
received by Licensee from Sub-Licensees. For any amount received by Licensee
over the sublicensing royalty rate of four percent (4%), Licensor shall receive
twenty percent (20%) of that amount.” For the avoidance of doubt the following
two examples are given. Example 1: Sub-Licensee has a Gross Sales Value of One
Thousand Dollars US (US$1000.00). Licensee receives a four percent (4%) royalty
rate from Sub-Licensee equal to Forty Dollars US (US$40.00). In this example,
Licensee pays Licensor 50% of this royalty in the amount of Twenty Dollars US
(US$20.00). Example 2: Sub-Licensee has a Gross Sales Value of One Thousand
Dollars US (US$1000.00). Licensee receives a six percent (6%) royalty rate from
Sub-Licensee in the amount of Sixty Dollars US (US$60.00) USD). In this example,
Licensee pays Licensor 50% of the amount corresponding to a four percent royalty
in the amount of Twenty Dollars US (US$20.00) and twenty percent (20%) of the
amount over four percent (4%) (20% of US$20.00 is equal to US$4.00) to give a
total royalty to Licensor of Twenty-Four Dollars US (US$24.00).

 

 

 



 2 

 

 

8.Section 3.2 shall be deleted and the following inserted in its place: “Other
Consideration. Subject to the terms of this Agreement, Licensee shall pay to
Licensor other consideration of:”

 

9.Sections 3.2.1, 3.2.2, 3.2.3. and 3.2.4 of the Licensing Agreement shall be
deleted and the following Section 3.2.1. inserted in their place: “Except as
otherwise provided in Section 3.1.2, Licensor shall receive fifty percent (50%)
of any other financial and non-financial consideration Licensee receives from a
Sub-Licensee.”

 

10.Section 3.3 of the Licensing Agreement shall be deleted and the following
inserted in its place: “Quarterly Payments. All payments due pursuant to Section
3.1.1 shall be paid within thirty (30) days of the end of the relevant calendar
quarter. All payments due pursuant to Sections 3.1.2 and 3.2.1 shall be paid
within forty-five (45) days after the calendar quarter in which the payment is
received by Licensee from a Sub-Licensee.”

 

11.In Section 3.6 of the Licensing Agreement, reference to “NVLX” shall be
replaced with “Licensee” and reference to “ASPL” shall be replaced with
“Licensor.”

 

12.In Section 4.1 and Section 4.2 of the Licensing Agreement, any reference to
“NVLX” or “Nuvilex” shall be replaced with “Licensee.”

 

13.A new Section 10.6 shall be added to the Licensing Agreement to read as
follows: “Licensor shall not solicit, negotiate or entertain any inquiry
regarding the potential acquisition of the Cell-in-a-Box® Trademark and its
Associated Technology for a period of one (1) year from August 30, 2017.”

 

14.Except as provided in this Second Amendment, all the other provisions of the
Licensing Agreement shall remain in full force and effect.

 

15.This Second Amendment constitutes the entire, final and complete agreement
and understanding between the Parties and replaces and supersedes all prior
discussions and agreements between them with respect to the subject matter of
this Second Amendment, including the Binding Term Sheet between the Parties and
SG Austria Pte. Ltd. dated 30 August 2017. No amendment, modification or waiver
of any terms or conditions of this Second Amendment shall be effective unless
made in writing and signed by a duly authorized officer of each Party.

 

16.This Second Amendment may be executed in counterparts, each of which shall be
an original and all of which shall constitute together the same document. The
Parties agree that execution of this Second Amendment by exchanging facsimile,
PDF, or electronic signatures shall have the same legal force and effect as the
exchange of original signatures.

 

IN WITNESS WHEREOF, each Party has executed this Second Amendment by its duly
authorized representative on the date indicated below.

 



PharmaCyte Biotech, Inc.   Austrianova Singapore Pte. Ltd.             By: /s/
Dr. Kenneth L. Waggoner                       By: /s/ Dr. Brian
Salmons                     Printed Name: Dr. Kenneth L. Waggoner   Printed
Name: Dr. Brian Salmons Title: Chief Executive Officer   Title: Chief Executive
Officer Date: May 14, 2018   Date: May 14, 2018

 

 

 

 



 3 



